   Case 3:19-md-02885-MCR-GRJ Document 1569 Filed 12/16/20 Page 1 of 10




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION


 IN RE: 3M COMBAT ARMS                     )
 EARPLUG PRODUCTS LIABILITY                )
                                               Case No. 3:19md2885
 LITIGATION                                )
                                           )
                                               Hon. Judge M. Casey Rodgers
                                           )
                                               Magistrate Judge Gary R. Jones
 This Document Relates To All Actions      )
                                           )

  JOINT STIPULATION REGARDING: (1) VA AND DOD TREATING
   PHYSICIAN DEPOSITIONS; AND (2) HEARING CONSERVATION
  PROGRAM MANAGER/AUDIOLOGY TECHNICIAN DEPOSITIONS
          FOR TRIAL GROUP A, B, C AND D PLAINTIFFS
      Pursuant to Pretrial Order No. 43, the Parties to this matter are permitted up

to six case-specific witnesses per side. Defendants have requested depositions from

several of Plaintiffs’ treating physicians, as well as Hearing Conservation Program

Managers or Audiology Technicians who are current government employees.

Disputes have arisen regarding the scope and duration of depositions of these

employees. To resolve these disputes, Plaintiffs, Defendants, and Third-Parties

Department of Defense (“DOD”) and the Department of Veterans Affairs (“VA”)

(collectively, the “Government”) hereby stipulate to the following deposition

protocol:

      1.    Scope. This stipulation shall extend to future case-specific depositions

of (a) current Government employees who provided documented hearing-related
    Case 3:19-md-02885-MCR-GRJ Document 1569 Filed 12/16/20 Page 2 of 10




clinical care to any plaintiff in Bellwether Trial Groups A, B, C, and D (“Medical

Providers”) and (b) current Government employees who served as Hearing

Conservation Program Managers (“HCPMs”) or Audiology Technicians at military

installations where and when a plaintiff in those Bellwether Trial Groups was

stationed.1 The designated HCPMs or Audiology Technicians shall be those

Government employees who served in those capacities at a time when the relevant

bellwether plaintiff is believed to have received or have been using the CAEv2 at

that installation. Nothing in this stipulation alters the Court’s limit of six case-

specific witnesses per side. The Government shall regard the parties’ compliance

with this stipulation as compliance with applicable Touhy regulations.

       2.      Reservation of Rights. Notwithstanding any other provision of this

stipulation, the Government and/or the Plaintiffs shall retain the following rights.

The Government and/or the Plaintiffs may object to the designation of a particular

Government employee to the extent such individual is outside the scope of this

stipulation as set forth in Paragraph 1, supra. The Government may also object to

the designation of a particular Government employee as unduly burdensome in light

of extraordinary circumstances specific to that witness (e.g., severe illness or major



1
 Nothing in this agreement limits the Plaintiffs or Defendants from seeking to prevent a specific
deposition from being taken on the basis of relevance, foundation, speculation, cumulativeness,
improper expert testimony, impeachment or general discovery outside the scope of the case-
specific nature of the testimony sought for plaintiffs in Bellwether Trial Groups A, B, C, and D.


                                                2
    Case 3:19-md-02885-MCR-GRJ Document 1569 Filed 12/16/20 Page 3 of 10




disruption of DOD operations). The Government and/or the Plaintiffs may also seek

relief from the Court in the event of changes in circumstances that are not reasonably

foreseeable at the time of this stipulation or if testimony governed by this stipulation

becomes so cumulative as to be inadmissible under Federal Rule of Evidence 403.2

Nothing herein shall be construed to waive Plaintiffs’ rights to object during

depositions. The Government also retains the right to object during depositions,

including, without limitation, objections based on the form of question, based on a

substantive privilege or restriction (e.g., deliberative process privilege, attorney-

client privilege, national security classification information), and/or based on a

question exceeding the scope of the applicable authorization.

       3.      Depositions of Medical Providers. Upon a written request adequately

demonstrating that the potential Government deponent falls within the scope of this

stipulation, the Government agrees to authorize four-hour depositions of case-

specific3 Medical Providers, except that the Government is not obligated to authorize

more depositions than two times (2x) the number of plaintiffs in any Bellwether Trial


2
 In the event the Government does not authorize a particular individual as the result of
extraordinary circumstances specific to the witness, the designation of that witness shall not
count against the total permitted under this stipulation. That is, the parties may identify a
substitute employee whose authorization to provide deposition testimony is governed by this
stipulation.
3
 Nothing in this stipulation shall be read to suggest which case or cases to which any testimony
does or does not apply.




                                                3
    Case 3:19-md-02885-MCR-GRJ Document 1569 Filed 12/16/20 Page 4 of 10




Group.4 For Bellwether Trial Group A, the total number of such depositions

authorized shall not exceed five (5). For Bellwether Trial Group B, the total number

of such depositions authorized shall not exceed seven (7). For Trial Groups C and

D, collectively, the total number of such depositions authorized shall not exceed

twenty-four (24).

       For future depositions, the Government agrees to authorize depositions of

Medical Providers only on the following topics5: (a) any independent recollections

the Medical Provider has of treating the relevant bellwether plaintiff; (b) any medical

records related to the relevant bellwether plaintiff created by the Medical Provider

or of which the Medical Provider has specific personal knowledge; (c) the Medical

Provider’s procedures and practices, including the Medical Provider’s record-

keeping practices and implementation of applicable agency policies, for any

treatment the Medical Provider provided to the relevant bellwether plaintiff; and

(d) the Medical Provider’s professional experience, training, and background related

to the foregoing topics. At least five business days before the scheduled deposition,

a party may request in writing that the Government authorize a particular Medical


4
 Past approval of Touhy requests for the depositions of Medical Providers (e.g., Ms. Cheryl
Parker) in accordance with the substantive terms of this agreement prior to its signature shall
count against the parties’ total under this stipulation.
5
 Nothing in this list of topics shall be read to suggest that any testimony provided pursuant to
this stipulation or otherwise is or is not admissible in a court of law, nor that any testimony
provided prior to this stipulation is or is not admissible.



                                                 4
    Case 3:19-md-02885-MCR-GRJ Document 1569 Filed 12/16/20 Page 5 of 10




Provider to testify on additional relevant topics about which the Medical Provider

has specific personal knowledge pertaining to a bellwether plaintiff. Such requests

shall be considered in accordance with the applicable Touhy regulations and Federal

Rules of Civil Procedure. The parties shall work in good faith to reach a resolution

through the meet-and-confer process before seeking relief from the Court.

       4.      Depositions of HCPMs and Audiology Technicians. Upon a written

request adequately describing how the potential Government deponent falls within

the scope of this subpoena, the Government agrees to authorize four-hour thirty-

minute (4.5 hour) case specific depositions of HCPMs and Audiology Technicians,

except that the Government is not obligated to authorize more depositions than one

HCPM or Audiology Technician for each plaintiff in Bellwether Trial Groups A, B,

C, and D.6


       For future depositions, the Government agrees to authorize depositions of

HCPMs/Audiology Technicians only on the following topics:7 (a) any independent

recollections the HCPM/Audiology Technician has of any care, fittings, or trainings

overseen, managed or provided (directly or indirectly) by the HCPM/Audiology

6
  Past approvals of Touhy request for the depositions of HCPMs and Audiology Technicians
(e.g., Lt. Col. Kevin Hannah, Lt. Col. Jillyen Curry-Mathis) in accordance with the substantive
terms of this agreement prior to its signature shall count against the parties’ total under this
stipulation.
7
 Nothing in this list of topics shall be read to suggest that any testimony provided pursuant to
this stipulation or otherwise is or is not admissible in a court of law, nor that any testimony
provided prior to this stipulation is or is not admissible.

                                                 5
   Case 3:19-md-02885-MCR-GRJ Document 1569 Filed 12/16/20 Page 6 of 10




Technician for the relevant bellwether plaintiff; (b) any hearing-related records

related to the relevant bellwether plaintiff that the HCPM/Audiology Technician

created or of which the HCPM/Audiology Technician otherwise has specific

personal knowledge; (c) any fittings or trainings overseen, managed or provided

(directly or indirectly) by the HCPM/Audiology Technician relating to the CAEv2

and other hearing protection devices, provided at the time the relevant bellwether

plaintiff was stationed at the HCPM/Audiology Technician’s duty station; (d) the

HCPM/Audiology Technician’s practices and procedures pertaining to auditory

testing or hearing conservation (including the fit and use of earplugs) at the time

the relevant bellwether plaintiff was stationed at the HCPM/Audiology

Technician’s duty station; (e) the HCPM/Audiology Technician’s knowledge and

understanding regarding the requirements of and implementation of the military’s

hearing conservation program at the time the relevant bellwether plaintiff was

stationed at the HCPM/Audiology Technician’s duty station; (f) if the

HCPM/Audiology Technician provided documented hearing-related clinical care

to the relevant bellwether plaintiff, any of the authorized deposition topics

specified in Paragraph 4, supra; and (g) the HCPM/Audiology Technician’s

professional experience, training, and background related to the foregoing topics.

The parties may request in writing at least five business days before the scheduled

deposition that a particular



                                        6
   Case 3:19-md-02885-MCR-GRJ Document 1569 Filed 12/16/20 Page 7 of 10




the HCPM/Audiology Technician be authorized to testify as to additional relevant

topics of which the HCPM/Audiology Technician has specific personal knowledge

pertaining to a bellwether plaintiff. Such requests shall be considered in accordance

with the applicable Touhy regulations and Federal Rules of Civil Procedure. The

parties shall work in good faith to reach a resolution through the meet-and-confer

process before seeking relief from the Court.


      5.     Calculating Time. As set forth above, the parties may request, and the

Government only agrees to authorize, 4-hour depositions of Medical Providers and

4.5-hour depositions of HCPMs/Audiology Technicians. This time shall include no

more than two breaks made at the parties’ request, such breaks to last no longer than

ten minutes. The authorized time period shall commence at the time set forth in the

witness’s authorization letter (or, if no authorization letter has been issued, the

subpoena pursuant to which the witness is testifying). The time shall not be tolled

for delays caused by the parties or for any off-the-record periods (including the two

breaks provided for in this paragraph), except that the following shall not count

against the authorized time frame: (1) delays or interruptions (including breaks)

caused or requested by the Government; and (2) delays or interruptions due to a

party’s unforeseen technical issues.




                                         7
 Case 3:19-md-02885-MCR-GRJ Document 1569 Filed 12/16/20 Page 8 of 10




DATED: December 16, 2020      By: Robert C. Brock
                              Robert C. “Mike” Brock
                              KIRKLAND & ELLIS LLP
                              1301 Pennsylvania Avenue, N.W.
                              Washington, D.C. 20004
                              Telephone: (202) 389-5991
                              mike.brock@kirkland.com

                              Attorney for Defendants 3M Company,
                              Aearo    Technologies    LLC,    Aearo
                              Holdings, LLC, Aearo Intermediate, LLC,
                              and Aearo, LLC


DATED: December 16, 2020      By: Bryan F. Aylstock
                              Bryan F. Aylstock, Lead Counsel
                              Douglass A. Kreis
                              Aylstock, Witkin, Kreis & Overholtz,
                              PLLC
                              17 East Main Street
                              Suite 200
                              Pensacola, FL 32502
                              Tel.: (850) 202-1010
                              Email: baylstock@awkolaw.com
                              Email: dkreis@awkolaw.com

                              Lead Counsel for Plaintiffs


DATED: December 16, 2020     By: Gary D. Feldon

                             JEFFREY BOSSERT CLARK
                             Assistant Attorney General

                             JACQUELINE COLEMAN SNEAD
                             Assistant Branch Director

                             Gary D. Feldon
                             U.S. Department of Justice
                             Civil Division, Federal Programs Branch
                             1100 L Street, N.W.
                             Washington, DC 20005
                                  8
Case 3:19-md-02885-MCR-GRJ Document 1569 Filed 12/16/20 Page 9 of 10




                            (202) 598-0905
                            Email: gary.d.feldon@usdoj.gov
                             Counsel for Department of Defense and
                             Department of Veterans Affairs




                                 9
  Case 3:19-md-02885-MCR-GRJ Document 1569 Filed 12/16/20 Page 10 of 10




                        CERTIFICATE OF SERVICE
      The undersigned hereby certifies that on December 16, 2020, a copy of the

foregoing was filed on the Court’s CM/ECF system, which will serve all counsel

of record.

   DATED: December 16, 2020              /s/ Robert C. Brock
                                         Robert C. “Mike” Brock
                                         KIRKLAND & ELLIS LLP
                                         1301 Pennsylvania Avenue, N.W.
                                         Washington, D.C. 20004
                                         Telephone: (202) 389-5991
                                         mike.brock@kirkland.com

                                         Counsel for Defendants 3M Company,
                                         3M Occupational Safety LLC, Aearo
                                         Technologies LLC, Aearo Holding,
                                         LLC, Aearo Intermediate, LLC and
                                         Aearo, LLC
